Citation Nr: 1810777	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  13-10 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a neck disorder, to include as secondary to left shoulder degenerative joint disease with impingement syndrome.

2.  Entitlement to service connection for a hip disorder.

3.  Entitlement to an initial compensable rating for left shoulder scarring prior to April 7, 2017, and in excess of 10 percent thereafter.

4.  Entitlement to an initial compensable rating prior to September 26, 2005, in excess of 20 percent from September 26, 2005, to February 24, 2009, and in excess of 30 percent thereafter for left shoulder degenerative joint disease with impingement syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1973 to January 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in June 1984 (left shoulder scarring) and December 1986 (neck disorder, hip disorder, and left shoulder disability/scarring) by a Department of Veterans Affairs (VA) Regional Office (RO).

In February 1988, the Veteran testified before Members of the Rating Board and, in December 2015, he testified regarding his claims for higher initial ratings before the undersigned Veterans Law Judge.  Transcripts of the hearings are associated with the record.

In April 2016, the Board remanded the issues above as well as claims for service connection for an acquired psychiatric disorder and a back disorder, and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  As the issues of entitlement to service connection for a back disorder and acquired psychiatric disorder were granted in a June 2017 rating decision, those issues are no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).  Similarly, in an August 2017 rating decision, the Veteran was granted a TDIU, effective April 18, 2014, the first day after his retirement from the United States Postal Service.  As such, the Board finds this was also a complete grant of the benefits sought on appeal with regard to entitlement to a TDIU.  The remaining issues remanded in April 2016 now return for further appellate review.  


FINDINGS OF FACT

1.  A neck disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, did not manifest within one year of his separation from active duty, and is not caused or aggravated by his service-connected left shoulder disability.

2.  A hip disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service.

3.  The Veteran is right hand dominant.

4.  Resolving all reasonable doubt in the Veteran's favor, for the appeal period prior to February 24, 2009, his left shoulder degenerative joint disease with impingement syndrome was manifested by complaints of pain and loss of range of motion of the arm, but not to 25 degrees from his side, and without ankylosis of the scapulohumeral articulation, malunion of the humerus, recurrent dislocation of the humerus at the scapulohumeral joint, fibrous union of the humerus, nonunion of the humerus, flail shoulder, dislocation of the clavicle or scapula, or malunion or nonunion of the clavicle or scapula.

5.  Since February 24, 2009, the Veteran's left shoulder degenerative joint disease with impingement syndrome has been manifested by complaints of pain and loss of range of motion of the arm to 25 degrees from the side, without ankylosis of the scapulohumeral articulation, malunion of the humerus, recurrent dislocation of the humerus at the scapulohumeral joint, fibrous union of the humerus, nonunion of the humerus, flail shoulder, dislocation of the clavicle or scapula, or malunion or nonunion of the clavicle or scapula.

6.  Prior to December 1, 2015, there was no evidence the left shoulder scarring was unstable or caused any limitation of function of the left shoulder, and the most probative evidence indicates the scar was superficial, less than 144 square inches, and not tender or painful.

7.  Resolving all reasonable doubt in the Veteran's favor, since December 1, 2015, but no earlier, his left shoulder scarring has been painful.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a neck disorder have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2006), (2017).

2.  The criteria for service connection for a hip disorder have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

3.  Prior to February 24, 2009, the criteria for an initial 20 percent rating, but no higher, for left shoulder degenerative joint disease with impingement syndrome have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5201 (2017); Burton v. Shinseki, 25 Vet. App. 1, 5 (2011); Southall-Norman v. McDonald, 28 Vet. App. 346 (2016).

4.  As of February 24, 2009, the criteria for an initial rating in excess of 30 percent for left shoulder degenerative joint disease with impingement syndrome have not been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5003-5201 (2017).

5.  Prior to December 1, 2015, the criteria for an initial compensable rating for left shoulder scarring have not been met.  38 U.S.C. §§ 1155, 5107 (2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.118, DC 7804 (2002), (2007). 

6.  As of December 1, 2015, but no earlier, the criteria for an initial 10 percent rating, but no higher, for left shoulder scarring have been met.  38 U.S.C.
§§ 1155, 5107 (2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.118, DC 7804 (2002), (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

While the Veteran's representative has alleged that VA opinions obtained in April 2017 as to the etiology of the Veteran's neck and hip disorders are inadequate for adjudication purposes, which will be discussed in detail herein, neither the Veteran nor his representative have alleged any other deficiency with respect to VA's duties to notify or assist.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Certain chronic disabilities (including arthritis) are presumed to have been incurred in service if (a) manifest to compensable degree within one year of discharge from service; (b) there is evidence of the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and present manifestations of the same chronic disease; or (c) when a chronic disease is not present during service, evidence of continuity of symptomatology.  38 U.S.C. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. 
§ 3.310 (a). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

The Board notes that the provisions of 38 C.F.R. § 3.310  were amended during the pendency of the Veteran's claim, effective October 10, 2006; however, the new provisions state that service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b). Although the stated intent of the change was merely to implement the requirements of Allen, supra, the Board finds that the new provisions amount to a substantive change to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the Veteran as it does not require the establishment of a baseline level of disability before an award of service connection may granted.  See generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A.  Neck Disorder

The Veteran contends that his neck disorder is related to an in-service motor vehicle accident (MVA) in 1974 and that his neck pain has continued since such time.  Alternatively, he contends his neck disorder was caused or aggravated by his service-connected left shoulder disability.

As the Veteran has been diagnosed with degenerative arthritis of the cervical spine, was in a MVA during service, and is service-connected for a left shoulder disability, the only element of service connection at issue in this case is whether his neck disorder is related to his military service and/or his service-connected left shoulder disability.  See April 2017 VA examination, August 1974 service treatment record (STR), and June 1984 and December 1986 rating decisions.

As an initial matter, the Board observes that the lay and medical evidence of record indicates that the Veteran's neck arthritis did not manifest until many years after service.  In this regard, x-rays obtained in October 1986, 11 years after the Veteran's separation from service, were negative for cervical spine arthritis.  Thereafter, during the February 1988 hearing, the Veteran reported having a stiff neck, but otherwise declined to discuss the issue, noting that his main concern was pain in his back and left shoulder.  

Additionally, to the extent the Veteran has reported experiencing a continuity of neck symptomatology from his time in service to the date of his arthritis diagnosis, the Board finds he is not an accurate historian in relation to the symptoms he purportedly experienced in service and thereafter.  Specifically, while he claimed during the April 2017 VA examination that he injured his neck during the 1974 MVA and had experienced continuous pain thereafter, those assertions are unsupported by the record.

In this regard, while the Veteran's STRs document the 1974 MVA, there is no reference to a neck injury at that time.  To the contrary, the sole notations are in regard to the Veteran's service-connected left shoulder disability.  Additionally, the Veteran's spine and neck were noted to be normal during his December 1974 separation examination.  In fact, in his concurrent report of medical history, the Veteran described his health as being "good" and specifically denied experiencing any problems with his joints, head injuries, arthritis, rheumatism, bursitis, bone or joint deformity, or recurrent back pain.  Moreover, while receiving private treatment in March 1984, the Veteran reported hurting his neck in 1982 and 1983 while lifting signs at work, and he had not experienced neck problems prior to such injuries.  Just a month later, in association with an April 1984 VA examination, he reported hurting his neck when falling off a truck in service and, while he mentioned the MVA, he only reported injuring his left shoulder, not his neck.  Several years later, in October 1986, the Veteran was noted to have full mobility of the neck and x-rays of the cervical spine were normal. 

Ultimately, given the fact that contemporaneous medical records do not contain lay or medical findings of a neck disorder in or shortly after service, the Veteran's subsequent conflicting claims regarding the onset and nature of such disorder, and the fact that he did not claim to experience continuous symptoms until he had a motive to do so, the Board affords the Veteran's statements regarding his purported in-service neck injury and persistent symptoms thereafter no probative weight.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence); Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the veteran in weighing evidence); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (lack of corroborating contemporaneous evidence may be a factor in determining credibility); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; pecuniary interest may, however, affect the credibility of the evidence).  Notably, even if the Veteran believes his recollections to be accurate, the Board finds that the Veteran is simply not a reliable historian as to this aspect of the claim.  See Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory).

Turning to the medical evidence of record, in June 2013, following an interview with the Veteran, a review of the record, and complete examination, a VA examiner opined it was less likely than not that the Veteran's neck disorder was related to his military service.  In support thereof, the examiner noted the Veteran had no documented neck pain during active military service and denied spine problems in his December 1974 separation examination.  

Pursuant to the April 2016 Board remand, the Veteran was afforded a second VA examination in April 2017.  Like the 2013 examiner, the 2017 examiner initially noted there were no service treatment records to support the Veteran's alleged in-service neck injury.  The examiner further indicated that, despite the Veteran's alleged injury during the 1974 MVA, the contemporaneous records only documented a left shoulder injury, not a neck injury.  Next, the examiner noted there was no pathophysiologic relationship between the Veteran's left shoulder disability and his cervical spine disorder.  To the contrary, it was noted left shoulder pain could originate in the cervical spine, but the contrary was not true.  Thus, the examiner found it was less likely than not that the Veteran's neck disorder was caused by service, caused by his left shoulder disability, or aggravated by his left shoulder disability.

The Board finds that the June 2013 and April 2017 opinions, which were provided after the VA examiners reviewed the claims file, interviewed and examined the Veteran, and performed appropriate testing, are highly probative as they reflect consideration of all relevant facts and the examiners provided sufficient, albeit succinct, rationales for the conclusions reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  It is important to note that, despite a lengthy appeal period and explanation of the elements necessary to establish entitlement to service connection, the Veteran has not submitted any medical opinion to the contrary.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.")  

Additionally, to the extent that the Veteran believes his neck disorder is related to his military service (to include his in-service MVA or alleged fall from a truck bed) or his left shoulder disability, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the etiology of arthritis is a matter not capable of lay observation and requires medical expertise to determine.  Specifically, the question of etiology of such disorder, to include whether such is related to the alleged in-service injuries or service-connected disabilities, involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (explaining that while the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Accordingly, the Veteran's opinion as to the etiology of his arthritis is not competent evidence and, consequently, is afforded no probative weight.  Thus, the Board finds the opinions of the VA examiners to be significantly more probative than the Veteran's lay assertions.  

Here, the Board acknowledges that in a November 2017 Appellant's Post-Remand Brief, the Veteran's representative asserted that the available opinions were inadequate for appellate review as the examiners did not give due consideration to the Veteran's reports regarding in-service manifestations and continuity of symptomatology.  Given the Board's above findings regarding the credibility and competency of the Veteran's reports related to his in-service and post-service symptoms, the Board finds that remanding the appeal for an addendum opinion related to non-credible symptoms would serve no useful purpose except to further delay this thirty-plus year old appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).    

Ultimately, the Board finds that the Veteran's neck disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service, or is caused or aggravated by his left shoulder disability.  Additionally, the Veteran does not contend, and the evidence does not suggest, that arthritis manifested to a compensable degree within one year of separation from service and the credible evidence of record does not reveal a continuity of symptomatology following his separation.  Based on the foregoing, service connection is not warranted.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.   

B.  Hip Disorder

The Veteran contends that his hip disorder is related to a 1974 MVA that occurred during service and that his hip pain has continued since such time.  

As the Veteran has been diagnosed with bilateral trochanteris pain syndrome and was in a MVA during service, the only element of service connection at issue in this case is whether his hip disorder is related to his military service.  See April 2017 VA examination report and August 1974 STR.

As an initial matter, the Board finds the Veteran's reports that he injured his hips during the in-service MVA to lack credibility.  Indeed, the Veteran's STRs reveal the only injury he sustained in the car accident was to his left shoulder.  Moreover, the Veteran's lower extremities were noted to be normal during his December 1974 separation examination and, in the concurrent report of medical history, the Veteran specifically denied experiencing any cramps in his legs, broken bones, arthritis, rheumatism, bursitis, bone deformity, joint deformity, "other" deformity, or lameness.  In March 1984, after separating from service, the Veteran reported that his legs "stiffen up from [non-work place] injuries[,]" but he did not report in-service hip injuries.  Instead, the Veteran noted a splinter to his left thigh and left thigh boil, for which service connection is already in effect.  A month later during the April 1984 VA examination, the Veteran reported no lower extremity discomfort and, while he reported the in-service MVA, he only reported injuring his left shoulder, not his hips or lower extremities.

Ultimately, given the fact that contemporaneous medical records do not contain lay or medical findings of a hip disorder in service, the Veteran's failure to report a hip injury when describing leg injuries and the in-service MVA while receiving treatment in 1984, and the fact that he did not claim to experience MVA-related hip pain until he had a motive to do so, the Board affords the Veteran's statements regarding his purported in-service hip injury and persistent symptoms thereafter no probative weight.  Buchanan, supra; Caluza, supra; Davidson, supra; see also Cartright, supra; Seng, supra.

Turning to the medical evidence of record, pursuant to the April 2016 Board remand, the Veteran was afforded a VA examination in April 2017.  Following an interview with the Veteran, a review of the record, and complete examination of the Veteran, the VA examiner opined it was less likely than not that the Veteran's hip disorder was related to his military service.  The examiner first noted there were no concurrent medical records to support the Veteran's assertion of experiencing hip pain in service.  It was further indicated that, despite the Veteran's alleged injury during the 1974 MVA, the contemporaneous records only documented a left shoulder injury, not a hip injury.  

The Board finds that the April 2017 opinion, which was provided after the VA examiner reviewed the claims file, interviewed and examined the Veteran, and performed appropriate testing, is highly probative as it reflects consideration of all relevant facts and the examiner provided a sufficient, albeit succinct, rationale for the conclusion reached.  See Nieves-Rodriguez, supra; Stefl, supra.  It is again important to note that, despite a lengthy appeal period and explanation of the elements necessary to establish entitlement to service connection, the Veteran has not submitted any medical opinion to the contrary.  See Wood, supra.

Additionally, to the extent that the Veteran believes his hip disorder is related to his military service, to include his in-service car accident, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau, supra.  In this regard, the etiology of bilateral trochanteris pain syndrome is a matter not capable of lay observation and requires medical expertise to determine.  Specifically, the question of etiology of such disorder, to include whether such is related to in-service injuries, involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Woehlaert, supra.  Accordingly, the Veteran's opinion as to the etiology of his hip disorder is not competent evidence and, consequently, is afforded no probative weight.  Thus, the Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.  

Here, the Board again acknowledges that in a November 2017 Appellant's Post-Remand Brief, the Veteran's representative asserted that the available opinion is inadequate for appellate review as the examiner did not give due consideration to the Veteran's reports regarding in-service manifestations and continuity of symptomatology.  Nevertheless, given the Board's above findings regarding the credibility and competency of the Veteran's reports related to his in-service and post-service symptoms, the Board finds that remanding the appeal for an addendum opinion related to non-credible symptoms would serve no useful purpose.  See Soyini, supra; Sabonis, supra.    

Ultimately, the Board finds that the Veteran's hip disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service.  Based on the foregoing, service connection is not warranted.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.   

III.  Initial Rating Claims

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  All reasonable doubt will be resolved in the claimant's favor.  38 C.F.R. § 4.3.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

A.  Left Shoulder Disability

The Veteran contends that he is entitled to higher initial ratings for his left shoulder disability due to pain, decreased grip strength, locking, stiffness, inability to lift/reach over his head, weakness, give-way, lack of endurance, fatigability, increased symptomatology with poor weather, and impaired sleep. 

Disability of the musculoskeletal system is primarily the inability, due to damage, infection in parts of the system, functional loss, weakness or pain, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40.  Notably, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Mitchell v. Shinseki, 25 Vet. App. 32 (2011), quoting 38 C.F.R. § 4.40.  

In determining the degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

With respect to joints, inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint, even in the absence of arthritis.  38 C.F.R. § 4.59; Burton, 25 Vet. App. at 5.  In this regard, 38 C.F.R. § 4.59 requires that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  Correia v. McDonald, 28 Vet. App. 158 (2016).  

In the instant case, the record reflects that the Veteran's left shoulder was examined by VA in April 1984, October 1986, January 2006, February 2006, January 2008, October 2014, July 2016, and April 2017.  Upon a review of the VA examination reports, the Board notes that testing with the range of the opposite undamaged joint of the right shoulder was conducted in 2006, 2008, 2014, 2016, and 2017, and the Veteran was asked about pain on weight-bearing in 2016 and 2017; however, as the Veteran's shoulder is being evaluated, range of motion testing on weight-bearing and nonweight-bearing are inapplicable.  Further, while only the 2017 examiner provided an opinion as to pain on passive range of motion testing, the evidence does not suggest, and the Veteran has not argued, that his range of left shoulder motion would be further limited in such capacity.  In fact, as a general matter of course, active range of motion testing usually results in further limitation than passive range of motion testing.  See Massie v. Shinseki, 25 Vet.App. 123, 131 (2011); Robinson, supra; Scott, supra.  Moreover, the 2008, 2016, and 2017 VA examinations address the functional impairment as a result of the Veteran's reported flare-ups and use over time.  Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).

Further, 38 C.F.R. § 4.59 is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable or malaligned joints or periarticular regions, regardless of whether the DC under which the disability is evaluated is predicated on range of motion measurements.  Southall-Norman v. McDonald, 28 Vet. App. 346 (2016). 

By way of background, in a June 1984 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for a left shoulder scar under DC 7805, which, as further discussed below, relates to scars that cause limitation of motion of the affected part, and a noncompensable rating was assigned.  Then, in December 1986, the AOJ recharacterized the Veteran's disability as a scar with restriction of motion of the left shoulder under DC 7805-5303 and continued the noncompensable rating.  DC 5303 pertains to muscle injuries interfering with abduction of the arm to the level of the shoulder.  38 C.F.R. §4.73, DC 5303.  Thereafter, in March 2006, the AOJ modified the DC again, and rated the Veteran's shoulder under DCs 5010-5201.  DC 5010 relates to traumatic arthritis and the schedule of rating musculoskeletal systems advises that such should be rated as degenerative arthritis under DC 5003.  38 C.F.R. § 4.71a, DCs 5003, 5010.  DC 5201 relates to limitation of motion of the arm.  Id., DC 5201.  In February 2008, the AOJ separated out the Veteran's left shoulder scarring and rated such under 7802.  Most recently, in November 2014, the DC for the Veteran's left shoulder disability was changed to 5003-5201.

As an initial matter, the Board finds that, amongst DCs related to scars, muscle injuries, and limitation of motion of the arm, the Veteran's left shoulder disability is most appropriately rated under DC 5201, for limitation of motion of the arm.  In this regard, the Veteran's scar is a separate disability and should be, and is herein, separately rated under a scar DC.  Regarding the use of a muscle group DC, the Board notes there has been no evidence during the entire course of the appeal of an injury to the muscle groups of the shoulder, as defined by VA.  

In this regard, for VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56 (c).  While the Veteran has endorsed some of these symptoms, he has always associated such with limitation of motion of his arm or discomfort caused by motion, not actual muscle injury or fatigue.

Furthermore, to warrant a compensable rating under DC 53031, the Veteran's left shoulder disability would have had to have been manifested by symptoms commensurate with a through-and-through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  Objective findings would need to demonstrate include entrance and (if present) exit scars; small or linear, indicating short track of missile through muscle tissue; some loss of deep fascia or muscle substance or impairment of muscle tonus; and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56 (d)(2).  

Here, as fully discussed below, VA examiners have routinely described the Veteran's left shoulder scars as non-tender and non-attached.  See e.g. April 1984 VA examination.  Moreover, there is only one mention of the shoulder injury in the Veteran's STRs, indicating that such was not manifested by residuals of debridement or prolonged infection.  Furthermore, there has been no evidence or report of muscle atrophy at any time during the appeal and the Veteran's left shoulder strength has been limited to 4/5, at most.  See e.g. 2017, 2016, and 2014 VA examination reports.  Thus, the Board finds that 38 C.F.R. § 4.71a, DC 5201 (limitation of motion of the arm) more appropriately captures the nature of the Veteran's left shoulder disability for the entirety of the appeal period.  See Read v. Shinseki, 651 F.3d 1296 (Fed. Cir. 2011); see also Butts v. Brown, 5 Vet. App. 532, 539 (1993) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case"); Pernorio v. Derwinski, 2 Vet. App. 625 (1992) (any change in a diagnostic code by VA must be specifically explained).  

Parenthetically, the Board notes there is no need to differentiate the use of DC 5003 and 5010 because, as noted above, both are rated as degenerative arthritis.  Degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003.  DC 5003 provides that when limitation of motion due to arthritis is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  In the absence of limitation of motion, DC 5003 provides for a 10 percent rating with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating under DC 5003 requires involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.

Under DC 5201, limitation of arm motion that is limited to shoulder level warrants a 20 percent rating in the major and minor extremity.  Such limitation that is limited midway between the side and shoulder level warrants a 20 percent rating in the minor extremity and a 30 percent rating in the major extremity.  Such limitation to 25 degrees from the side warrants a 30 percent rating in the minor extremity and a 40 percent rating in the major extremity.  38 C.F.R. § 4.71a, DC 5201.2

Normal range of motion in the shoulder is from zero to 180 degrees of forward elevation (flexion) and zero to 180 degrees of shoulder abduction.  See 38 C.F.R. 
§ 4.71a, Plate I.

The appeal period before the Board stems from the Veteran's May 1984 claim for service connection for a left shoulder scar and his July 1986 claim for an increased initial rating for his service-connected left shoulder scar.

As a final preliminary matter, the Board notes the evidence indicates that the Veteran is right handed and, thus, the provisions related to the major extremity are not for application to his left shoulder disability.  See October 1986, January 2006, October 2014, July 2016, and April 2017 VA examination reports.

Prior to February 24, 2009

The Board finds that the evidence of record supports the assignment of an initial 20 percent rating for the Veteran's service-connected left shoulder disability based on painful and limited motion of the joint for the appeal period prior to February 24, 2009.  In this regard, as noted previously, the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  Burton, supra; Southall-Norman, supra. 

Turning to the evidence supporting the assignment of a minimum compensable rating (20 percent), the Board notes that at the April 1984 examination, the Veteran demonstrated full range of motion of the shoulder, but endorsed aching stiffness in poor weather.  Shortly thereafter at the October 1986 examination, he reported difficulty abducting his shoulder, including in the workplace, as well as difficulty reaching.  The examiner noted left shoulder abduction restricted to 160 degrees with difficulty reaching.  After the 1986 examination, the Veteran was not examined for nearly twenty years, however, he has credibly reported experiencing difficulties with reaching and moving his left shoulder in the interim, including in his work for the postal service.  Indeed, at the February 1988 hearing, he reported experiencing achiness and difficulty in lifting objects at work on the rare occasions he needed to do so.  He also noted difficulty in obtaining time off from work to attend VA treatment and his election to self-medicate his symptoms with over-the-counter pain relievers.  By January 2006, at his next VA examination, the Veteran continued to endorse pain on movement and stiffness that was constant, albeit not incapacitating.  Just one month later in February 2006, the Veteran reiterated his symptoms and the examiner noted his left shoulder joint was limited by repetitive use and pain.  During the January 2008 examination, the Veteran endorsed weakness, stiffness (especially in cold weather), give-way, lack of endurance, and fatigability on a constant basis.  His left shoulder range of motion was additionally limited by pain, fatigue, lack of endurance, and pain by an estimated 12 degrees.

After considering all of the evidence, the applicability of 38 C.F.R. § 4.59 as interpreted by Burton, supra, and affording the Veteran the benefit of the doubt, the Board finds that his left shoulder disability more nearly approximates limitation of motion of the arm at shoulder level, including pain on manipulation and use.  Therefore, the Board finds the Veteran is entitled to the minimum compensable rating for his left shoulder disability, 20 percent, for the appeal period prior to February 24, 2009.  38 C.F.R. § 4.71a, DC 5201.

The Board further finds that, prior to February 24, 2009, a rating in excess of 20 percent for the left shoulder disability is not warranted pursuant to DC 5201 as there is no evidence of limitation of the left arm, the minor extremity, to 25 degrees from the side (abduction), nor symptoms approximating such limitation.  Indeed, prior to February 24, 2009, the Veteran's left shoulder forward flexion and abduction were limited to, at worst, 96 and 90 degrees, respectively.  See January 2008 and February 2006 examination reports.  Even in contemplation of functional loss due to symptoms such as pain, fatigue, weakness, lack of endurance, or incoordination, or as a result of repetitive motion and/or flare-ups, the Board finds that he is not entitled to a rating in excess of 20 percent under DC 5201.  Specifically, as demonstrated during the VA examinations, the Veteran had pain on motion, but the January 2008 examiner opined that such would only result in an additional loss of 12 degrees meaning, at worst, flexion to 84 degrees and abduction to 88 degrees.  Additionally, the Veteran did not endorse flare-ups at any of the five examinations conducted during this period and instead described constant pain.  See January 2008 examination report.  

While the Veteran has endorsed pain, instability, weakness, give-way, stiffness, locking, swelling, fatigability, lack of endurance, locking, and guarded movement, the Board finds that such symptoms do not more nearly approximate the ability to lift his arm to only 25 degrees from his side.  See DeLuca, supra; Mitchell, supra.  Therefore, the Veteran is not entitled to a rating in excess of 20 percent under Diagnostic Code 5201.

In addition, the Board has also considered whether a higher rating is warranted under any other potentially applicable DCs related to the shoulders.  However, the Veteran does not have ankylosis of the scapulohumeral articulation, malunion of the humerus, recurrent dislocation of the humerus at the scapulohumeral joint, fibrous union of the humerus, nonunion of the humerus, flail shoulder, dislocation of the clavicle or scapula or malunion or nonunion of the clavicle or scapula that affects range of motion of the shoulder joint, as documented in the VA examination reports and treatment records.  Consideration of DCs 5200, 5202, and 5203 is therefore not warranted.  

Since February 24, 2009

Based on a review of the evidence, the Board concludes that an initial rating in excess of 30 percent for the Veteran's left shoulder disability since February 24, 2009, is not warranted.

In this regard, on February 24, 2009, the Veteran reported increased discomfort and pain related to his left shoulder, and has been assigned a 30 percent rating since that time, which is the maximum rating for limitation of motion of the minor arm available under DC 5201.  Thus, to warrant a higher schedular rating for the minor arm, there would need to be evidence of ankylosis of the scapulohumeral articulation; fibrous union of the humerus; nonunion of the humerus; or loss of head of the humerus.  38 C.F.R. § 4.71a, DCs 5200, 5202.  The October 2014, July 2016, and April 2017 examination reports specifically indicate the Veteran's left shoulder disability is not manifested by ankylosis or recurrent dislocation and the 2016 and 2017 examiners found there was no loss of head.  As such, an initial rating in excess of 30 percent for his left shoulder disability as of February 24, 2009, is not warranted. 

Neurological Symptoms for the Entire Appeal Period

The Veteran has occasionally endorsed decreased grip strength, weakness, and radiating pain that he attributes to his left shoulder disability.  While aware of these reports, the Board finds that a separate rating for neurological symptoms is not warranted.  In this regard, the Veteran has been diagnosed with cervical spine disorders, and the medical evidence of record reflects that his neurological symptoms of the upper extremities has been associated with such disorders.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  Here, there is no evidence to suggest that the subjective symptoms experienced by the Veteran are related to his left shoulder disability as opposed to his nonservice-connected neck disorder.  Indeed, at the April 2017 VA neck examination, the Veteran reported that his neck pain, and not his left shoulder pain, radiated into his upper extremities.  Additionally, the October 2014, July 2016, and April 2017 VA examiners all completed thorough examinations of the Veteran's left shoulder disability and reported there were no other pertinent physical findings, complications, conditions, signs or symptoms related to his left shoulder that had not already been fully described in the examination reports, none of which included findings of left shoulder-related neurological impairment.

Further, during the June 2013 and April 2017 VA neck examinations, the examiners found no evidence of upper extremity radiculopathy, let alone symptoms attributable to the left shoulder disability.  Thus, the Board finds that any neurological symptoms the Veteran may experience have not been shown to be associated with his left shoulder disability and, to the extent he experiences subjective symptoms of weakness, decreased strength, and the like, such are contemplated by the currently assigned ratings.

B.  Left Shoulder Scarring

The Veteran contends that an initial compensable rating is warranted for his left shoulder scars for the period prior to April 7, 2017, and an initial rating in excess of 10 percent is warranted thereafter.

The rating criteria used to evaluate scars is found at 38 C.F.R. § 4.118, DCs 7800 through 7805.  These criteria have been amended twice since May 7, 1984, the effective date of the grant of service connection for the left shoulder disability/ scarring.  The first amendments became effective August 30, 2002.  See 67 Fed. Reg. 49, 590 (2002).  The second amendments became effective October 23, 2008.  See 73 Fed. Reg. 54, 708 (Sept. 23, 2008).  Initially, the revised criteria effective October 23, 2008, were applicable only to claims received by VA on or after that date.  As the Veteran's claim for service connection for his left shoulder scarring is being processed from his May 7, 1984, claim, and as he has not requested consideration under the amended diagnostic criteria, only the regulations effective prior to October 23, 2008, are applicable to this claim.  Further, only those criteria pertaining to areas other than the head, face or neck and to scars that are not the result of a burn will be discussed, given that the scar in question is a surgical scar located on the Veteran's left shoulder.  

Prior to August 30, 2002, a 10 percent evaluation was assigned for superficial scars which were poorly nourished with repeated ulceration (DC 7803); and for scars which were tender and painful on objective demonstration (DC 7804).  Under DC 7805, a scar could also be rated based on limitation of function of the part affected.  38 C.F.R. § 4.118, DCs 7800-7805 (2002).

Effective August 30, 2002, 10 percent evaluations were assigned for scars (other than head, face, or neck), in an area or areas exceeding 6 square inches (39 sq. cm.) that are deep or that cause limited motion (DC 7801); for scars (other than head, face, or neck) in an area or areas of 144 square inches (929 sq. cm.) or greater, that are superficial and that do not cause limited motion (DC 7802); for superficial unstable (defined as frequent loss of covering of skin over the scar under Note (2)) scars (DC 7803); and for superficial scars which are painful on examination (DC 7804).  As it was under the criteria in effect prior to August 30, 2002, a scar may also be rated based on limitation of function of the part affected (DC 7805).

Prior to December 1, 2015

The preponderance of the probative evidence does not support the assignment of an initial compensable rating for the Veteran's service-connected left shoulder scarring prior to December 1, 2015.
 
Specifically, a 10 percent rating is not warranted under DC 7801 because, during this period, the scarring was not described as deep causing limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) or deep and nonlinear covering an area of at least 6 square inches (39 sq. cm.); or under DC 7802 because the scar has never been described as superficial in an area of 144 square inches (929 sq. cm.) or as superficial and nonlinear covering an area of 144 square inches (929 sq. cm.) or greater.  Rather, the scarring was described as non-tender, non-attached, and with no adverse effect on mobility at the April 1984 examination; without tenderness, disfigurement, ulceration, adherence, instability tissue loss or hyperpigmentation at the January 2006, February 2006, and January 2008 examinations; and nonpainful or unstable at the October 2014 examination.

The Board acknowledges that several measurements have been provided regarding the area of the scarring.  More specifically, the scarring was noted to measure "3"" at the April 1984 examination; 21/4, 1/2, and 11/2 inches at the October 1986 examination; 5.5 centimeters (cm) by .5 cm (less than six square inches) at the January 2006 examination; 5.5 cm by .5 cm (less than six square inches) and 2 cm by .3 cm (less than six square inches) at the February 2006 examination; 5 cm by 1 cm and 1.5 cm by 1 cm at the January 2008 examination; and smaller than six square inches at the October 2014 examination.  None of these measurements, however, meet the criteria under DCs 7801 or 7802.  

A 10 percent rating is not warranted under DC 7803 because, during this period, the scarring was not described as superficial and poorly nourished with repeated ulceration or as superficial and unstable.  See April 1984, October 1986, January 2006, February 2006, January 2008, and October 2014 examination reports.  

A 10 percent rating is not warranted under DC 7804 because there is no credible evidence that the scarring was tender and painful on objective demonstration, superficial and painful on examination, or unstable or painful.  The Board acknowledges the Veteran's November 1984 report that his scar was painful and itching and his May 2008 report the scar was irritating and itchy.  However, the scar was described as nonpainful or tender in April 1984, January 2006, February 2006, January 2008, July 2009, December 2010, and October 2014.  See VA examination reports and treatment records.  The Board attaches greater probative weight to the clinical findings of skilled, unbiased professionals than to the Veteran's statements made in connection to his claim for VA benefits.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that interest in the outcome of a proceeding may affect the credibility of testimony).  

Lastly, a compensable rating is not warranted under DC 7805 because there is no competent and credible evidence the left shoulder scarring caused any limitation of function of the left shoulder.  Further, the limited motion of the left shoulder has been separately evaluated.

In sum, the preponderance of the evidence supports the currently-assigned noncompensable rating for the service-connected left shoulder scarring under the rating criteria used to evaluate scars during the entire appeal period prior to December 1, 2015.  

Since December 1, 2015

At the December 1, 2015, Board hearing, the Veteran credibly reported that his scar is painful and tender to palpation.  Thereafter, at an April 2017 scar examination, which the first conducted after the Board hearing, the examiner noted the presence of two painful scars on the Veteran's left shoulder.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds an initial 10 percent rating for painful left shoulder scarring is warranted from the date of the December 1, 2015, Board hearing pursuant to DC 7804.  

Notably, a rating in excess of 10 percent is not warranted under either rating criteria for scars that was in place prior to October 23, 2008, because the Veteran's scar covered far less than 12 square inches which was required for a rating in excess of 10 percent under DC 7801, the only DC offering a rating in excess of 10 percent for a scar.  

To the extent an argument can be made that the Veteran's left shoulder scarring limits the motion of that joint, he is already in receipt of a separate rating of at least 20 percent for his painful, limited motion of the left shoulder pursuant to DC 5201.  Consequently, to award a separate rating for the same manifestation would constitute impermissible pyramiding.  38 C.F.R. § 4.14.  Furthermore, while there is some evidence of reduced left shoulder strength (at most 4/5), there has been no evidence of muscle atrophy.  As such, the Board finds that a higher rating under DC 5303 is similarly unwarranted.

C.  Other Considerations

In reaching its conclusions, the Board acknowledges the Veteran's belief that his left shoulder disability/scarring symptoms are more severe than the current disability ratings reflect.  The Board must consider the entire evidence of record when analyzing the criteria laid out in the rating schedule.  While the Board recognizes that the Veteran is competent to provide evidence regarding his symptomatology, he is not competent to provide an opinion regarding the severity of his symptomatology in accordance with the rating criteria.  See Woehlaert, supra.  The Board finds the medical evidence in which professionals with medical expertise examined the Veteran, acknowledged his reported symptoms, and described the manifestations of such disabilities in light of the rating criteria to be more persuasive than his own reports regarding the severity of such conditions.

The Board has considered whether further staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected left shoulder disability/scarring; however, the Board finds that his symptomatology referable to each disability has been stable during each period on appeal.  Therefore, assigning further staged ratings for such disabilities is not warranted.

The Board has also contemplated whether the case should be referred for consideration of an extra-schedular rating.  38 C.F.R. § 3.321(b)(1).  In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  Importantly, all elements of the Thun test must be met to warrant extra-schedular referral or award.

In the instant case, while the Veteran has arguably raised symptoms that have not been contemplated by the currently assigned DCs (i.e., the use of assistive devices), there is no evidence to suggest that the Veteran's disability picture for his left shoulder disability and/or scarring has resulted in "marked interference with employment" or "frequent periods of hospitalization."  In this regard, while the Veteran did report missing work occasionally from his musculoskeletal disabilities, there is no evidence to suggest such was limited to his left shoulder disability, and he never reported missing work for his scar.  Furthermore, the evidence indicates the Veteran maintained employment or was in receipt of a TDIU during the entire appeal period.  Moreover, the Veteran does not contend, and the record does not suggest, that he has ever been hospitalized for his left shoulder disability or scarring, let alone on a frequent basis.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In adjudicating the initial rating claims herein, the Board has resolved all doubt in the Veteran's favor, which has resulted in partial awards for his left shoulder disability and scarring.  However, to the extent that further higher ratings, or separate ratings, are denied herein, the Board finds that the preponderance of the evidence is against such ratings.  Consequently, the benefit of the doubt doctrine is not applicable in such regard, and the Veteran's claims for higher initial or separate ratings are otherwise denied.  38 U.S.C. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

Service connection for a neck disorder is denied.

Service connection for a hip disorder is denied.

Prior to February 24, 2009, an initial 20 percent rating, but no higher, for left shoulder degenerative joint disease with impingement syndrome is granted, subject to the laws and regulations governing the payment of monetary awards.

Since February 24, 2009, an initial rating in excess of 30 percent for left shoulder degenerative joint disease with impingement syndrome is denied.

Prior to December 1, 2015, an initial compensable rating for left shoulder scarring is denied.


Since December 1, 2015, an initial 10 percent rating, but no higher, for left shoulder scarring is granted, subject to the laws and regulations governing the payment of monetary awards.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


